Citation Nr: 0805663	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  03-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
signs due to undiagnosed illness.

2.  Entitlement to service connection for sleep disturbances 
due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.

4.  Entitlement to service connection for joint pain to 
bilateral ankles, shoulders, wrists, and hands due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Honolulu, Hawaii.

In April 2006, the Board denied claims of entitlement to 
service connection for skin lesions, headaches, and left knee 
joint pain.  In the same decision, the issues of entitlement 
to service connection for gastrointestinal signs, sleep 
disturbances, chronic fatigue syndrome, and joint pain of the 
bilateral ankles, shoulders, wrists, and hands due to 
undiagnosed illness were remanded for additional development 
and adjudication. 

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's sleep disturbances and chronic fatigue are 
attributable to a known clinical diagnosis of sleep apnea; 
there is no medical evidence linking these conditions to 
service. 

3.  The objective indications and evidence in the record do 
not support a finding that the veteran has chronic joint 
conditions manifested by pain of the bilateral ankles, 
shoulders, wrists, and hands.


CONCLUSIONS OF LAW

1.  Sleep disturbance was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Chronic fatigue was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Joint pain of the bilateral ankles, shoulders, wrists, 
and hands was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2002, June 2005, May 
2006, and March 2007, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims, and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claims after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the August 2007 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Claims for service connection for sleep disturbance, 
chronic fatigue, and joint pain of the bilateral 
ankles, shoulders, wrists, and hands.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
arthritis, are manifested to a degree of 10 percent within 
one year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's claim of service connection for 
sleep disturbance, chronic fatigue, and joint pain of the 
bilateral ankles, shoulders, wrists, and hands, the veteran's 
service medical records are negative for any complaints of or 
a diagnosis related to such conditions.  

After service, the veteran was afforded VA examinations in 
June 1998, July 2004, and June 2007.  The veteran's claims 
file also contains VA treatment records related to his 
claims.  

The June 1998 examiner indicated that the veteran complained 
of joint aches in multiple joints and indicated that the 
joints crack.  The joints affected were noted to be the 
shoulders, ankles, knees, back, fingers, and neck.  The 
examiner indicated that there was no family history of 
arthritis. After examination, the veteran was indicated to 
have multiple arthralgias by patient history.  No specific 
diagnosis was made, and no opinion regarding nexus to service 
was indicated. 

The veteran was afforded an additional VA examination dated 
in July 2004.  The examiner indicated that the veteran has 
not been diagnosed with chronic fatigue syndrome, but 
reported that the veteran states that he is chronically 
fatigued.  The examiner noted that the veteran had a history 
of diagnosed obstructive sleep apnea for which the veteran 
was issued a CPAP mask.  The examiner indicated that when the 
veteran wears the mask his symptoms are improved.  The 
veteran reported that if he does not get a good nights rest, 
he will feel achy all over, will have difficulty 
concentrating, feel nonrested when he wakes, and have some 
daytime somnolence.  After examination, the veteran was 
diagnosed with chronic fatigue due to obstructive sleep 
apnea.  

Finally, the veteran was afforded a VA examination dated in 
June 2007.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination.  
The veteran's military and medical history were noted for the 
record.  With respect to the veteran's sleep disturbance and 
chronic fatigue, the examiner indicated that the veteran has 
not been diagnosed with chronic fatigue syndrome, but 
indicated that the veteran reported that he is chronically 
fatigued.  He indicated that this has bothered him since 
2000.  The examiner noted that the veteran has been diagnosed 
with obstructive sleep apnea and prescribed a CPAP mask.  The 
veteran indicated, however, that he had not used the mask for 
the past six months because it needed to be serviced and 
because there was too much air pressure.  He indicated that 
when he wore the mask, he saw a 20 to 30 percent improvement 
in his symptoms.  The veteran reported that when he is not 
using the mask he still feels tired, his attention span is 
diminished, his retention and memory is poor, and he does not 
feel rested after a night of sleep.  After examination, the 
veteran was diagnosed with fatigue, which is at least as 
likely as not due to obstructive sleep apnea.  Regarding 
nexus to service, the examiner indicated that the veteran's 
problems began in 2000, approximately 10 years after the 
veteran's service in the Gulf.  The examiner stated that he 
could only resort to mere speculation that the chronic 
fatigue due to sleep apnea is a result of his time in the 
Gulf.

With respect to the veteran's joint claims, the June 2007 
examiner indicated that the veteran reported that these joint 
pains began about 10 years ago.  The veteran indicated that 
he has a constant dull ache of 6 out of 10 regarding the 
ankles, shoulders, wrists, hands, and knees.  The pain flares 
to 10 a few times per week lasting a few hours.  The veteran 
takes medication and relaxes and the pains go away.  After 
examination, the veteran was diagnosed with multiple 
bilateral joint strain.  The veteran was indicated to have 
normal range of motion studies with no additional limitation 
of motion or joint function following repetitions due to 
pain, fatigue, weakness, lack of endurance or incoordination.  
All x-rays of the joints in question were indicated to be 
normal.  The examiner stated that he could only resort to 
mere speculation that the joint pains are a result of his 
time in the Gulf, seeing as all of the joint pain complaints 
are subjective and there are no objective findings.

The veteran's VA treatment records essentially mirror the 
findings set forth in the VA examinations.

Based on the foregoing, with respect to the veteran's sleep 
disturbance and chronic fatigue, the Board notes that these 
conditions have been attributed to known clinical diagnosis, 
namely obstructive sleep apnea.  Presumptive service 
connection due to service in the Persian Gulf is therefore 
not warranted for these conditions, as they have been 
attributed to known diagnoses.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for these conditions.  The veteran's 
service medical records are negative for diagnoses or 
treatment for such conditions in service.  And there is no 
post-service medical evidence that links this condition to 
service or to a period of active service.  Finally, the June 
2007 VA examiner, that examined the veteran and his claims 
file in connection with the claims, indicated that the 
veteran's conditions started in approximately 2000, eight or 
so years after service.  Consequently, service connection on 
a direct basis for these disorders is not warranted.

With respect to the veteran's claim of joint pains of the 
bilateral ankles, shoulders, wrists, and hands, the Board 
observes that the objective indications and evidence in this 
case do not support a finding that the veteran has a chronic 
disability in these joints.  As noted in the June 2007 
examination, the veteran had essentially normal findings in 
all of the affected joints.  The veteran was indicated to 
have normal range of motion studies with no additional 
limitation of motion or joint function following repetitions 
due to pain, fatigue, weakness, lack of endurance or 
incoordination.  All x-rays of the joints in question were 
normal.  The examiner stated that the joint pain complaints 
were all subjective and there were no objective findings.  In 
this regard, the Board notes that lay persons are competent 
to report objective signs of illness.  Objective indications 
of chronic disability, however, must include both "signs," 
in the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  In this case, there are no 
objective indicators of joint conditions of the bilateral 
ankles, shoulders, wrists, and hands.  Presumptive service 
connection due to service in the Persian Gulf is therefore 
not warranted for these conditions.

Moreover, the Board notes that service connection on a direct 
basis is not warranted.  The veteran's service medical 
records are negative for joint conditions or pain of the 
bilateral ankles, shoulders, wrists, and hands.  And there is 
no post-service medical evidence diagnosing a disability in 
these joints or that links any such conditions to service or 
to a period of active service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (without a current diagnosis, a 
claim for entitlement to service connection cannot be 
sustained).  In addition, the June 2007 examiner indicated 
that the veteran reported onset of symptoms approximately 10 
years ago, at least five years after active duty.  
Consequently, service connection on a direct basis for any 
joint pain disorder is not warranted.

ORDER

1.  Service connection for sleep disturbance, including as 
due to an undiagnosed illness, is denied.

2.  Service connection for chronic fatigue, including as due 
to an undiagnosed illness, is denied.

3.  Service connection for joint pain of the bilateral 
ankles, shoulders, wrists, and hands, including as due to an 
undiagnosed illness, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for service connection for a 
gastrointestinal disorder must be remanded for further 
action.

Here, the Board notes that the veteran has been diagnosed 
with GERD.  In addition, the veteran was indicated to have 
sought treatment in service with complaints of diarrhea; he 
was assessed with viral gastroenteritis.  A VA examination 
dated in June 1998 also noted that the veteran complained of 
diarrhea and gastric distention since 1995 and indicated that 
the veteran reported that he did not have this condition 
prior to service.  The veteran was indicated to have chronic 
diarrhea by patient history.  No nexus opinion to service was 
offered.  A July 2004 VA examination indicated that the 
veteran had a longstanding history of gastroesophageal reflux 
disease made worse by the veteran's history of asthma.  Here, 
the Board notes that the veteran has been service connection 
for asthma.  The veteran was also noted to have gastritis two 
years earlier.  He was diagnosed with longstanding history of 
GERD.  No nexus opinion to service was offered.  Finally, the 
veteran was afforded an additional VA examination in June 
2007.  The examiner indicated a longstanding history of GERD 
since 2000.  The examiner did not comment of the veteran's 
treatment for diarrhea and gastroenteritis in service, or his 
complaints of diarrhea and gastrointestinal issues dating 
form 1995.  The examiner also declined to offer an opinion 
regarding direct service connection and indicated that it 
would be mere speculation that this condition resulted as a 
result of his Gulf War Tour.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the June 2007 examination report (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's GERD is related to or had its onset during service.   
In this regard, the examiner is asked to consider the 
veteran's treatment in service for diarrhea and viral 
gastroenteritis and complaints of diarrhea and 
gastrointestinal problems in 1995, 1998, 2000, 2004 and 2007.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for an 
gastrointestinal issues.  The veteran 
should also be invited to submit any 
additional evidence in his possession 
that may be relevant to his claim.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
June 2007 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's GERD is related to 
or had its onset during service.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any gastrointestinal problems found to be 
present.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the veteran's GERD had its onset 
in service or as a result of service.  In 
this regard, the examiner is asked to 
comment on the veteran's treatment in 
service for diarrhea and viral 
gastroenteritis, and complaints of 
diarrhea and gastrointestinal problems in 
1995, 1998, 2000, 2004 and 2007.  If an 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


